Per Curiam. The Arkansas Department of Human Services (“DHS”) submitted a motion for rule on the clerk when the clerk of this court refused to accept the record tendered in this case. The record in this appeal includes a transcript that was prepared by Megan Smith. Ms. Smith was assigned as a temporary court reporter. Ms. Smith was not a licensed court reporter when the transcript was prepared. The clerk of the court correctly refused to accept the record. See Cranfill, M.D. v. Union Planters Bank, N.A., 354 Ark. 397, 123 S.W.3d 122 (2003). DHS moved that we accept the transcript as proffered in this case or that we remand this case to the trial court to settle the record. Appellees did not file a response.  We hereby remand this case to the trial court to settle the record. The specific facts of this case require a record to be lodged so that we can properly decide the case. In the interest of justice, we also direct the clerk of this court to accept the transcript if the attorneys for both parties certify by affidavit that the transcripts are true, accurate, and complete. Cranfill, supra. Case remanded to settle the record.